Title: James Madison to Robert Lee, 22 February 1830
From: Madison, James
To: Lee, Robert


                        
                            
                                Dr. Sir
                            
                            
                                
                                    Montpr.
                                
                                Feb. 22 1830
                            
                        
                        
                        I have duly recd. your letter of the 12th. The motive & the matter of it, might claim for the request
                            it makes to a degree of attention from which my age, now approaching the 80th. year, may not only excuse but properly
                            restrain me. Under any circumstances I ought not to offer opinions on such subjects, without the reasonings on which they
                            rest; and this under existing circumstances, is a task which I wish not to undertake
                        The question of re-eligibility, in the case of a Presidt. of the U.S. admits of rival views, and is the more
                            delicate, because it can not be decided with equal lights from actual experiment. In general it may be observed that the
                            evils most complained of are less connected with that particular question, than with the process of electing the chief
                            Magistrate, & the powers vested in him. Among these the appointing power is the most operative in relation to the
                            purity of Govt. and the tranquility of Republican Govt. and it is not easy to find a Depository for it, more free from the
                            dangers of abuse. The powers and patronage of Chief Magistrate whether elected for a shorter term &
                            re-eligible for a second or for a longer without that capacity, might not in their effect be very materially different,
                            tho’ the difference might not be unimportant.
                        It should not be forgotten that many inconveniences are inseparable from the peculiarities of a Fedl. System
                            of Govt: whilst such a Govt: is essential to an extensive Country if a free Country; and an extensive Country, essential
                            to the compleat success of Republicanism in any form.
                        Were I not aware that there is nothing in these brief & broken ideas that could suggest a public use
                            of them, I should not fail to combine an intimation agst. it, with the return of my good wishes & the friendly
                            salutations which I pray you to accept
                        
                            
                                
                            
                        
                    